59 N.Y.2d 999 (1983)
In the Matter of Town of Yorktown, Appellant,
v.
New York State Department of Mental Hygiene et al., Respondents.
Court of Appeals of the State of New York.
Decided July 7, 1983.
Arthur J. Selkin, Town Attorney, for appellant.
Robert Abrams, Attorney-General (Robert L. Schonfeld and Peter H. Schiff of counsel), for New York State Department of Mental Hygiene and others, respondents.
Henry J. Smith for Phoenix House Foundation, Inc., respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (92 AD2d 897; see Matter of Harlem Val. United Coalition v Hall, 54 N.Y.2d 977).